Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 4/12/21 is acknowledged. Applicant elected claims 1-18, drawn to a recombinant organism comprising an omega-transaminase and a beta-alanine CoA transferase (Group ID) only, with traverse.
In traversal of restriction requirement applicant argues that it would not be undue burden on the examiner to search all Groups together and such effort will avoid imposing additional costs associated with filing multiple divisional applications on applicant, in order to obtain protection of the claimed subject matter. 
Further, applicant has amended claims 5 and 15 to overcome the objection raised by the examiner.
Applicant’s traversal arguments were fully considered and were found unpersuasive. This is because, firstly, applicant is well aware that polypeptides (or DNA encoding them) involved in aminated aliphatic compound synthesis and export pathways in microorganisms from all species and sources are huge families and are not even restricted to polypeptides listed in claim 2. Therefore, considering the enormity of scope of the claimed subject matter, restriction as shown in previous office action, in contrast to applicant’s view, is proper.
Secondly, applicant fully appreciates that the main concern of the examiner is to conduct a thorough search and examination of the claimed subject matter in instant application and if she/he has to restrict the inventions in order to properly conduct 
Therefore, in view of the response provided above and the explanations provided in the last office action(s) restriction is maintained and is hereby made Final.
Upon further review of the previous office action, it became apparent that many unrelated methods were incorrectly grouped in Group I. These claims are as following:
Claim 5-9, 11, 15-18, drawn to a method of separate steps and separate end points relative to the elected method of Group I(D) .The examiner regrets any misunderstanding that said previous restriction(s) may have caused applicant. 
Said claims 5-9, 11, 15-18 are hereby withdrawn.
Further, the examiner acknowledges and appreciates applicant’s amendments to claims 5 and 15, which now overcome the objection of record.
 				DETAILED ACTION
Claims 1-4, 10, 12-14 (drawn to Group I(D) only) are under examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 1-4, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-4 and 10) and claim 12 (and its dependent claims 13-14) the phrase “exogenous, modified or overexpressed polypeptides” is completely confusing. It is unclear if exogenous polypeptides are modified or overexpressed or if the polypeptides may be exogenous, endogenous but modified and endogenous but overexpressed. Further, the terms “exogenous”, modified and overexpressed are not equivalent terms and cannot be utilized in the alternative. Appropriate clarification is required. Claims 2-4, 11 and 13-14 are merely rejected for depending from rejected base claims.
Claims 1-4, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-4, 10) and claim 12 (and its dependent claims 13-14) are directed to method of use of a genus of “functional fragments of 70% homologs of SEQ ID NO:1”, wherein said genus is inadequately described in the disclosure.

All the disclosure provides are 70% homologs of SEQ ID NO:1 and some specific transaminases recited in claim 3 (belonging to a single species, see EC 2.6.1….), which is totally inadequate to fully describe the genus of 15.5% or higher homologs of SEQ ID NO:1 and methods of use thereof.
Therefore, one skilled in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
				 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Pearlman et al., “Pearlman” (US patent No. 10,577,634, 3/2020, see also its corresponding patent publication 2017/0298396).
 The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Pearlman teaches about methods of biosynthetic production of di- or trifunctional C7 alkanes in the presence of a recombinant host cell (“organism”) expressing one or more exogenous enzymes (see brief summary and paragraphs [0104], [0107-018] of said publication). In paragraph [0147] of said publication, methods of productions of C7 alkanes including 7- heptanoate which is an aminated aliphatic acid by inherency, is taught. In paragraph [0165] of said publication Pearlman teaches that its C7 alkane production method may utilize omega transaminases from E.C. 2.6.1.18 and/or E.C. 2.6.1.19, inherently having at least 70% identity to SEQ ID NO:1 and also transaminases from EC 2.6.1.2 (which inherently are directed to beta-alanine CoA transferase). Therefore, it is believed that Pearlman anticipates claims 1-3, and 12-14 of this invention or in the least renders them obvious.

Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being obvious over Pearlman” (cited above), in view of Ishii et al. “Ishii” (Uniprot Database search, accession No. G2J4X6, 11/2011).
As mentioned above, Pearlman teaches about methods of biosynthetic production of di- or trifunctional C7 alkanes in the presence of a recombinant host cell (“organism”) expressing one or more optionally, exogenous enzymes (see brief summary of said patent and paragraphs [0104], [0107-018] of said publication). In paragraph [0147] of said publication, methods of productions of C7 alkanes including 7 
Ishii teaches about a class III transaminase (see attached sequence alignment) wherein said enzyme displays 83.5% identity to SEQ ID NO:1 and does have a substitution at position 345.
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to start with the method of 7- amino-heptanoate production of Pearlman and utilize additional class III transaminases such as that taught by Ishii.
One of ordinary skill in the art is motivated in supplementing or substituting class III enzymes of Pearlman (or DNA encoding them) with new ones (or DNA encoding them) such as that of Ishii in the production method of Pearlman because depending on the conversion yield of pimelic acid semialdehyde to 7 amino-heptanoic acid, which 
Finally, one of ordinary skill in the art has a reasonable expectation of success in substituting or additionally introducing the enzyme of Ishii (or DNA encoding it) into the host cell of Pearlman used in the 7 amino-pentatonic acid production method of Pearlman because such procedures are well established in the prior art, before the effective filing of this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, 12-14 are rejected on the ground of nonstatutory double patenting over claim 31 of U.S. Patent No. 9,650,653 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the scope of instant claims overlaps with the scope of said patented claim.

No claim is allowed.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656